Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Claims 7-20 are cancelled and 21-34 newly added in the reply filed on 09/11/2020.
Claims 1, 2, 6 are amended in the reply filed on 09/11/2020. 
Applicant’s updates relating to claims 1-6 and 29-34 of the disclosure in the reply filed on 01/05/2021 are acknowledged, and the corresponding 112 (b) rejections to above claims are removed.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 7-8, filed 01/05/2021, with respect to claims 21, 23-28 have been fully considered and are persuasive.  The 103 rejection of 11/05/2020 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josh Monaghan on 01/15/2021.


 	35. (New) The method of claim 29, wherein the longitudinally extending sleeve passageway has a diameter in a range between about 0.5 inches and about 2 inches

Allowable Subject Matter
Claims 1-6, 23-34, 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
A method for processing a substrate in a processing region of a process chamber, comprising: generating and flowing plasma species from a remote plasma source to a delivery pipe having a passageway, comprising a longitudinally extending sleeve passageway and a longitudinally extending inlet passageway, the delivery pipe further comprising a mounting sleeve and an inlet member connecting to the mounting sleeve, wherein the mounting sleeve includes a hollow body defining the longitudinally extending sleeve passageway, and the inlet member includes a hollow body defining the longitudinally extending inlet passageway, the second end being opposed to the first end, and the longitudinally extending sleeve passageway having a diameter gradually reduced along a longitudinal axis of the mounting sleeve to match a diameter of the longitudinally extending inlet passageway; 
flowing plasma species from the passageway to an inlet port formed in a sidewall of the process chamber, wherein the plasma species are flowed at an angle of about 10 degrees to about 70 degrees with respect to a longitudinal axis of the inlet port into the inlet port to promote collision of ions or reaction of ions with electrons or charged 
However the prior art of record fails to teach or disclose the mounting sleeve having a first end connecting to a gas outlet of the remote plasma source and a second end connecting to the inlet member so that the inlet passageway is substantially aligned with the sleeve passageway, as set forth in the present claims. The method of Ganguly in view of Cathey as evidenced by Iino doesn’t disclose the methods above. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718